Citation Nr: 1434410	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  13-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to August 14, 2012, for the grant of service connection for left thumb scar.

2.  Entitlement to a compensable initial evaluation for left thumb scar.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a statement received in December 2013 the Veteran raised the claim of entitlement to an evaluation in excess of 20 percent disabling for residuals of a left thumb laceration with nerve involvement.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the October 2012 rating action on appeal, the RO granted service connection for left thumb scar and was assigned a noncompensable evaluation effective August 14, 2012.  In February 2013 the Veteran filed a notice of disagreement with both the initial evaluation and the effective date assigned.  In September 2013, the RO issued a Statement of the Case (SOC) regarding the initial evaluation only.  To date, the RO has not issued the Veteran a SOC with respect to entitlement to an earlier effective date.  Under the circumstances, remand of the issue to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran perfected his appeal of the issue of entitlement to a compensable initial evaluation with a Substantive Appeal on a VA Form 9 dated in November 2013 on which he indicated that he desired a videoconference hearing before a Veterans Law Judge at his local RO.  To date, the Veteran has not been scheduled for a hearing.  A hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.  As such, the claim is remanded for the Veteran to be afforded a videoconference hearing with a Veterans Law Judge at his local RO.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the claim of entitlement to an effective date prior to August 14, 2012, for the grant of service connection for left thumb scar to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.  

2.  The Veteran should be scheduled for a hearing before a Veterans Law Judge via video conference at his local RO.  He should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

